MEMORANDUM **
William Mark Burgess appeals from the district court’s order re-sentencing Burgess to time served following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Burgess’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have given Burgess an opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the brief and the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is denied so that he can represent Burgess on limited remand.
We note that the original judgment imposed a term of supervised release, but the district court’s order, following remand, is ambiguous in this regard. Accordingly, we affirm, but remand, to the district court for the limited purpose of clarifying whether Burgess is subject to supervised release.
AFFIRMED; REMANDED TO CORRECT JUDGMENT.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.